Per Curiam.
This cause having heretofore been submitted to the Court upon the transcript of the record of *492the judgment herein, and briefs and argument of chisel for the respective parties, and the record having* bed seen and inspected, and the Court being* now advised of its judgment to be given in the premises, it seem? to the Court that there is no error in the said judgment; it is, therefore, considered, ordered and adjudged by he. Court that the said judgment of the Circuit Court b<, and the same is hereby, affirmed.
Whitfield, P. J., and West and Terrell, J J., concur.